United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gastonia, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1605
Issued: June 21, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 8, 2020 appellant filed a timely appeal from a June 15, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 20-1605.
On January 8, 2020 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 23, 2019 he developed an emotional condition when
a coworker drove the vehicle he was standing on the back of and then stopped, causing him to
strike the vehicle and fall onto the parking lot sustaining physical injuries while in the performance
of duty. He asserted that these actions by his coworker were deliberate and malicious, which
caused him to develop an emotional condition including anger, stress, depression, anxiety, and
pain. He stopped work on January 6, 2020.1
In a statement, R.C., a postmaster with the employing establishment, noted that the vehicle
incident occurred in 2014 under OWCP File No. xxxxxx326.

1

OWCP assigned the present claim OWCP File No. xxxxxx824. Appellant has a prior claim for September 27,
2014 traumatic injury assigned OWCP File No. xxxxxx326. OWCP accepted that claim for sprains of the neck and
back.

By decision dated February 24, 2020, OWCP denied appellant’s traumatic injury claim,
finding that he had not established the factual component of his claim, as he had not responded to
its January 16, 2020 development questionnaire. It concluded, therefore, that the requirements had
not been met to establish an injury as defined by FECA.
On March 25, 2020 appellant requested reconsideration and submitted a March 21, 2020
narrative statement. He requested medical care to assist in improving his mental health following
the September 27, 2014 employment incident.
By decision dated June 15, 2020, OWCP modified its February 24, 2020 decision, finding
that appellant had not established a compensable factor of employment as causing or contributing
to his diagnosed emotional condition.
The Board, having duly considered the matter, finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files.2 In the instant
claim, OWCP File No. xxxxxx824, appellant has alleged stress and anxiety returning to work
following the events of his accepted 2014 traumatic injury claim in OWCP File No. xxxxxx326.
The record before the Board does not contain the evidence from the 2014 traumatic injury
claim, OWCP File No. xxxxxx326, thus precluding a full and proper adjudication of the issues
presented in the present case, OWCP File No. xxxxxx824. The case must, therefore, be remanded
to OWCP to administratively combine File Nos. xxxxxx824 and xxxxxx326. Following this and
other such further development as it may deem necessary, OWCP shall issue a de novo decision.3

2
T.L., Docket No. 18-0935 (issued February 25, 2020); D.M., Docket No. 19-0340 (issued October 22, 2019);
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3
See R.H., Docket No. 19-1457 (issued July 17, 2020); see also T.M., Docket No. 18-0887 (issued
February 21, 2019).

2

IT IS HEREBY ORDERED THAT the June 15, 2020 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: June 21, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

